Case 19-10346   Doc 5   Filed 04/01/19   Entered 04/01/19 11:37:00   Desc Main
                           Document      Page 1 of 6
Case 19-10346   Doc 5   Filed 04/01/19   Entered 04/01/19 11:37:00   Desc Main
                           Document      Page 2 of 6
Case 19-10346   Doc 5   Filed 04/01/19   Entered 04/01/19 11:37:00   Desc Main
                           Document      Page 3 of 6
Case 19-10346   Doc 5   Filed 04/01/19   Entered 04/01/19 11:37:00   Desc Main
                           Document      Page 4 of 6
Case 19-10346   Doc 5   Filed 04/01/19   Entered 04/01/19 11:37:00   Desc Main
                           Document      Page 5 of 6
Case 19-10346   Doc 5   Filed 04/01/19   Entered 04/01/19 11:37:00   Desc Main
                           Document      Page 6 of 6
